On May 8, 2013, the Defendant was sentenced for Attempted Theft, a felony, in violation of Sections 45-6-302(l)(a) and 45-4-103(1), MCA, to Ten (10) years in the Montana Department of Corrections with Seven (7) years suspended. The Court recommended a placement other than prison while the Defendant is in the custody of the Department of Corrections. The Court highly recommended the Defendant be placed in an appropriate community placement or program; and terms and conditions given in the Sentence and Judgment on May 8, 2013.
On August 2,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
The Division has considered the facts of this case and the Defendant’s background (decades of being a law-abiding citizen, no prior criminal record whatsoever, no violent acts, and military service). This was an isolated crime. The Division has determined that the principle concern for this Defendant was the need for a period of time of supervision but leniency in the overall sentence. It is the unanimous decision of the Division that the sentence is clearly excessive. The Division imposes a sentence of commitment to the Montana Department of Corrections for a period of Seven (7) years, with Seven (7) years suspended. The Division recognizes that the Defendant has served an adequate amount of time toward the term of sentence.
Done in open Court this 2 nd day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.